Title: To Thomas Jefferson from Lambert, 11 February 1788
From: Lambert
To: Jefferson, Thomas



Paris lle. Février 1788.

Je vous serai obligé, Monsieur, de vouloir bien vous trouver chez moi, Mercredi prochain [13 Feb.], treize de ce mois, à sept heures du soir, pour conférer sur les observations qui ont été faites au sujet de l’arrêt du Conseil du 29 Décembre dernier.
J’ai l’honneur d’être avec un très sincere et inviolable attachement, Monsieur, Votre très humble et très obeissant Serviteur,

Lambert

